       Case 3:20-cv-00727-BAJ-EWD        Document 11     06/09/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 FRANCIS J. SERIGNY (#108190)                                       CIVIL ACTION

 VERSUS

 JAMES M. LEBLANC, ET AL.                                  NO. 20-00727-BAJ-EWD

                              RULING AND ORDER

      Before the Court is Plaintiff’s pro se Complaint (Doc. 1), alleging violations of

his due process rights in connection with his September 22, 2020 parole hearing.

Plaintiff, a prisoner, is proceeding in forma pauperis. Pursuant to the screening

requirements of 28 U.S.C. §§ 1915(e) and 1915A, the Magistrate Judge has issued a

Report and Recommendation (Doc. 6) recommending that Plaintiff’s federal claims be

dismissed with prejudice as frivolous, and further recommending that the Court

decline to exercise supplemental jurisdiction over any potential state law claims.

Plaintiff does not object to the Magistrate Judge’s Report and Recommendation.

      Having carefully considered Plaintiff’s Complaint and related filings, the Court

APPROVES the Magistrate Judge’s Report and Recommendation and ADOPTS it

as the Court’s opinion in this matter.

      Accordingly,

      IT IS ORDERED that the Court declines to exercise supplemental

jurisdiction over any potential state law claims, and that this action be and is hereby

DISMISSED WITH PREJUDICE for failure to state a claim upon which relief may

be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.
       Case 3:20-cv-00727-BAJ-EWD         Document 11   06/09/21 Page 2 of 2




      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment (Doc. 10) is DENIED due to Plaintiff’s failure to accompany his Motion

with a memorandum of law and proposed statement of material facts, as required by

this Court’s Local Rules. See M.D. La. LR 7, 56.

      A judgment will issue separately.

                                 Baton Rouge, Louisiana, this 9th day of June, 2021




                                       ______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                           2
